Case: 21-10631     Document: 00516308053         Page: 1     Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    May 5, 2022
                                  No. 21-10631
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Damien Dre Gonzales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:20-CR-123-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Damien Dre Gonzales entered a conditional guilty plea to one count
   of kidnapping in violation of 18 U.S.C. § 1201(a)(1), (d), and (g)(1), and he
   was sentenced, at the top of the guidelines range, to 365 months of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10631      Document: 00516308053           Page: 2   Date Filed: 05/05/2022




                                     No. 21-10631


   imprisonment. On appeal, Gonzales challenges his criminal history score
   calculation and the constitutionality of the statute of conviction.
          In his first issue, Gonzales contends that the district court erred when
   it assessed a criminal history point under U.S.S.G. § 4A1.1(c) for a 2012
   terroristic threat charge that was adjudicated under Texas Penal Code
   § 12.45. Gonzales avers that a disposition under § 12.45 is not a qualifying
   “diversionary disposition” under U.S.S.G. § 4A1.2(f), and did not justify the
   assessment of a criminal history point. We need not decide the question of
   whether the district court erred in its calculation of Gonzales’s criminal
   history points, because the Government has established that any error was
   harmless. Specifically, the district court was aware of both guidelines ranges
   that could apply and expressly stated that it would impose the same 365-
   month sentence for the same stated reasons in light of the 18 U.S.C. § 3553(a)
   factors. See United States v. Vega-Garcia, 893 F.3d 326, 327-28 (5th Cir.
   2018); United States v. Guzman-Rendon, 864 F.3d 409, 410-12 (5th Cir. 2017).
          Gonzales also challenges the kidnapping statute, arguing that
   § 1201(a)(1), as amended in 2006, is unconstitutional because it greatly
   expands the scope of federal jurisdiction and exceeds Congress’s power
   under the Commerce Clause. We review de novo a preserved facial challenge
   to the constitutionality of a federal criminal statute. See United States v.
   Clark, 582 F.3d 607, 612 (5th Cir. 2009).
          Section 1201(a)(1) was broadened in 2006 to include intrastate activity
   if the offender uses “any . . . instrumentality of interstate . . . commerce in
   committing or in furtherance of the commission of the offense.” Adam
   Walsh Child Protection and Safety Act of 2006, Pub. L. No. 109-248, § 213,
   120 Stat. 587, 616 (codified at § 1201(a)(1)).       The crux of Gonzales’s
   argument is that his offense should not be punished as a federal offense
   because it took place entirely within Levelland, Texas. His argument fails,




                                          2
Case: 21-10631        Document: 00516308053        Page: 3   Date Filed: 05/05/2022




                                    No. 21-10631


   however, as we have recognized that the interstate nexus requirement for
   federal crimes is satisfied by, as pertinent here, the wholly intrastate use of
   an automobile. See United States v. Marek, 238 F.3d 310, 318-19 (5th Cir.
   2001) (en banc).
          The judgment of the district court is AFFIRMED.




                                          3